DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the full description of the flowchart of operations 101-103 of control block 2 in FIG. 2 must be shown or the feature(s) canceled from the claim(s).  Also, no new matter should be entered, so element 100 should be removed from FIG. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, Applicant does not clearly recite which device is performing the claimed step “and delivering, at each acquisition moment of the sensor, a set of data corresponding to the acquisition zone of the sensor”. It is believed that the data capture module performs this step, but the claim language needs to specifically show a consistency of the elements and their corresponding method step. For example, the claim limitation could instead recite “and wherein a set of data corresponding to the acquisition zone of the sensor is delivered by the data capture module” in order to match the structure of the claimed method step “wherein data is detected by the data capture module including at least one sensor embedded in a moving vehicle”.
	Regarding claims 2-10, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency upon claim 1.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9,663,128 B2) in view of Kinugasa et al. (US 2007/0058048 A1) and Haro et al. (US 9,843,893 B2).

	Regarding claims 1 and 9, Johnson et al. discloses a data acquisition method for an electronic acquisition module  and electronic module for acquiring data detected by a data capture module (i.e. controller 304 – Col. 10, line 61; FIG. 3), wherein data is detected by the data capture module including at least one sensor embedded in a moving vehicle (i.e. a location of the vehicle that is tracked by the location determining device 308  – Col. 7, lines 6-8; FIG. 3) and delivering, at each acquisition moment of the sensor, a set of data corresponding to the acquisition zone of the sensor (i.e. the location data of the vehicle from device 308 is used by controller 304 and an energy management system of the vehicle to generate trip plans dictating operational settings or speeds of the vehicle as a function of distance along the route – Col. 7, lines 14-20), according to which the moving vehicle follows a predefined trajectory (i.e. tags 102 may be located approximately fifty meters away from each other along the route 100; tag locations are read from the tags 102 during movement of the vehicle along the route 100 – Col. 5, lines 9, 10, 35, 36), wherein the electronic acquisition module includes a database/memory (i.e. controller 304 is operably connected with a memory 310 that stores the location data 106 that is read from the tags 102 – Col. 11, lines 26-33), the method comprising the following operation implemented in real time by the acquisition module:
	determining a next position of the moving vehicle on the predefined trajectory of the moving vehicle (i.e. controller 304 is operably connected with a location determining device 308 that may represent or include a global positioning system receiver that determines locations and/or headings of the vehicle 300 – Col. 11, lines 34-40).
	Johnson et al. does not disclose a data acquisition method of defining, for each of a plurality of points of the predefined trajectory, a set of subsections of interest indicating at least one subsection of interest in the acquisition zone of the sensor, the method comprising the following operations implemented in real time by the acquisition module:
	further determining, as a function of at least the subsection of interest defined by the database for the point corresponding to the determined next position, the value of at least one parameter among acquisition parameters of the data by the embedded sensor in the next position, and processing parameters of the data captured by the embedded sensor in the next position; and
	commanding an operation among the acquisition of data by the embedded sensor in the next position and processing parameters of the data captured by the embedded sensor in the next position according to the value of the parameter.
	However, Kinugasa et al. discloses the limitation “defining, for each of a plurality of points of the predefined trajectory, a set of subsections of interest indicating at least one subsection of interest in the acquisition zone of the sensor” by teaching that an image pickup device 11 (sensor) picks up an image in the front direction of the traveling direction (trajectory) of the moving apparatus 105, while system control unit 102 reads position information indicating the present position of the moving apparatus 105 from the position detection unit 104 and reads map information of a region including the present position of the moving apparatus 105 from the map information memory unit 103 based on this position information, and constantly predicts the subsequent surrounding state of the moving apparatus 105 based on these position information and map information, generating a plurality of points on the traveling direction for the moving apparatus 105 until it is predicted that a tunnel (subsection of interest) is present in front of the traveling direction of the moving apparatus 105 [0051-0053].
	Kinugasa et al. further discloses the limitation “further determining, as a function of at least the subsection of interest defined by the database for the point corresponding to the determined next position, the value of at least one parameter among acquisition parameters of the data by the embedded sensor in the next position, and processing parameters of the data captured by the embedded sensor in the next position” by teaching that, when the moving apparatus 105 is traveling into the tunnel, system control unit 102 compares the image signal level from the image pickup unit 1 with the predetermined reference level, and maintains the present status until this image signal level enters into a specified range determined (determined parameter) in advance [0054].
	Kinugasa et al. further discloses the limitation “commanding an operation among the acquisition of data by the embedded sensor in the next position and processing parameters of the data captured by the embedded sensor in the next position according to the value of the parameter” by teaching that  the system control unit 102 issues a control command to the image pickup control unit 13 of the image pickup unit 1 to increase the exposure quantity of the image pickup device 11 by a predetermined quantity by means of electronic shutter speed, aperture, or the like [0054].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Kinugasa et al. in order to provide automatic control of an image pickup apparatus without placing a burden on a driver.
	Neither Johnson et al. nor Kinugasa et al. disclose wherein, for each point of the predefined trajectory, the union of the subsections of interest is less than the acquisition zone of the sensor, and processing is performed selectively over the subset of the captured data in the subsection of interest.
	However, Haro et al. discloses “wherein for each point of the predefined trajectory, the union of the subsections of interest is less than the acquisition zone of the sensor” by teaching that actual three-dimensional point data represents a plurality of features within a survey zone detected by LIDAR sensors that move through survey routes, wherein the features indicate the presence of one or more candidate points of interest (Col. 13, lines 4-32; Claims 1, 11).
	Further, Haro et al. discloses that “processing is performed selectively over the subset of the captured data in the subsection of interest” by teaching a processor that processes select location information to determine one or more fixed location points in a region (Claim 11). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Haro et al. in order to maintain accurate and efficient collection and processing of location information for determining new POIs so various location-based services.

	Regarding claim 2, Johnson et al. in view of Kinugasa et al. and Haro et al. discloses the data acquisition method according to claim 1 as shown above.
	Johnson et al. does not disclose wherein the sensor is an image sensor suitable for capturing images as a function of determined values of acquisition parameters of the sensor, according to which at least one parameter whose value is determined during said further determining is a parameter chosen among a focal distance, a focal area, a contrast, a white balance, an orientation, a scanning zone, a range of the image sensors, a frequency or frequencies used, and an estimated size of the objects sought.
	However, Kinugasa et al. further discloses wherein the sensor is an image sensor suitable for capturing images as a function of determined values of acquisition parameters of the sensor, according to which at least one parameter whose value is determined during said further determining is a parameter chosen among a focal distance, a focal area, a contrast, a white balance, an orientation, a scanning zone, a range of the image sensors, a frequency or frequencies used, and an estimated size of the objects sought (i.e. system control unit 102 compares the image signal level from the image pickup unit 1 with the predetermined reference level, and maintains the present status until this image signal level enters into a specified range determined (determined parameter) in advance [0054]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Kinugasa et al. in order to provide automatic control of an image pickup apparatus without placing a burden on a driver.

	Regarding claim 3, Johnson et al. in view of Kinugasa et al. and Haro et al. (US 9,843,893 B2) discloses the data acquisition method according to claim 1 as shown above.
	Neither Johnson et al. nor Kinugasa et al. nor Haro et al. specifically disclose wherein said further determining is performed as a function of the subsection of interest and to the exclusion of subsections of the acquisition zone not indicated in the subsection of interest subset.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. in view of Kinugasa et al. to include wherein said further determining is performed as a function of the subsection of interest and to the exclusion of subsections of the acquisition zone not indicated in the subsection of interest subset, since the system of Kinugasa et al. facilitates the signal level range determination only in the presence of the subsection of interest (i.e. the tunnel).

	Regarding claim 4, Johnson et al. in view of Kinugasa et al. and Haro et al. discloses the data acquisition method according to claim 1 as shown above.
	Neither Johnson et al. nor Kinugasa et al. nor Haro et al. specifically disclose wherein a subsection of interest is comprised in the set including an upcoming trajectory portion and an element to be excluded.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. in view of Kinugasa et al. to include wherein a subsection of interest is comprised in the set including an upcoming trajectory portion and an element to be excluded, since the system of Kinugasa et al. facilitates the operation of the image pickup unit 1 to capture images in front and behind the vehicle for a specified distance.

	Regarding claim 5, Johnson et al. in view of Kinugasa et al. discloses the data acquisition method according to claim 1 as shown above.
	Johnson et al. does not disclose wherein a subsection of interest corresponds to one end of a tunnel.
	However, Kinugasa et al. discloses a tunnel as a subsection of interest [FIGS. 3A-3D].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Kinugasa et al. in order to provide automatic control of an image pickup apparatus without placing a burden on a driver.

	Regarding claim 8, Johnson et al. in view of Kinugasa et al. and Haro et al. discloses a computer program comprising software instructions which, when executed by a computer, carry out a method according to claim 1 (i.e. Johnson et al. discloses that controller 304 is operably connected with a communication unit 312. The communication unit 312 includes or represents hardware and/or software that is used to communicate with off-board locations, such as other vehicles, repair facilities, or the like – Col. 11, line 65 – Col. 12, line 9).

	Regarding claim 10, Johnson et al. discloses a vehicle suitable for following a predefined trajectory, comprising:
	the electronic data acquisition module according to claim 9 (i.e. controller 304 – Col. 10, line 61; FIG. 3); and
	the embedded sensor delivering, at each acquisition instant of the sensor, a set of data corresponding to the acquisition zone of the sensor (i.e. the location data of the vehicle from device 308 is used by controller 304 and an energy management system of the vehicle to generate trip plans dictating operational settings or speeds of the vehicle as a function of distance along the route – Col. 7, lines 14-20).
	
8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9,663,128 B2) in view of Kinugasa et al. (US 2007/0058048 A1) and Haro et al. (US 9,843,893 B2) as applied to claims 1-5, and 8-10 above, and further in view of Lavoie (US 10,017,115 B2).

	Regarding claim 6, Johnson et al. in view of Kinugasa et al. and Haro et al. discloses the data acquisition method according to claim 1 as shown above.
	Neither Johnson et al. nor Kinugasa et al. nor Haro et al. specifically disclose according to which said further determining is performed as a function of meteorological data.
	However, Lavoie discloses that controller 118 can additionally receive time and date information via input 126 and weather information via input 128, which may either or both be considered by the controller 118 in deciding whether an adjustment to the white balance and/or exposure of the camera 22 is needed (Col. 9, lines 62-67).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Lavoie in order to adjust the white balance and/or exposure of the camera 22 based on the sun's relative position and expected light intensity.

9.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9,663,128 B2) in view of Kinugasa et al. (US 2007/0058048 A1) and Haro et al. (US 9,843,893 B2) as applied to claims 1-5, and 8-10 above, and further in view of Yen et al. (US 10,481,600 B2).

	Regarding claim 7, Johnson et al. in view of Kinugasa et al. and Haro et al. discloses the data acquisition method according to claim 1 as shown above.
	Neither Johnson et al. nor Kinugasa et al. specifically disclose the following operations performed by the acquisition module:
	identifying an exploitation problem, or incompleteness, of data coming from the sensor; and 
	following said identifying, triggering supply of complementary data by a data acquisition system 	not embedded in the moving vehicle. 
	However, Yen et al. discloses the problematic vehicle 412 may have a faulty radar system and not be able to determine the distance to the vehicle 416 it is following. The problematic vehicle 412 may request that a platoon be formed to assist the problematic vehicle 412 in navigating. After forming the platoon, the other autonomous vehicles 416, 418 can share GPS information 415, for example, with the problematic vehicle 412 to allow the problematic vehicle 412 to determine the distance between it and the vehicle 416 it is following (Col. 10, lines 37-50; FIG. 4B).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Yen et al., for by sharing information and following instructions, a stable formation of autonomous vehicles may be achieved by, for example, accelerating at the same time and rate, to achieve the benefits of platooning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664